Citation Nr: 0603077	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  97-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating for internal 
derangement of the left knee higher than 20 percent.

2.  Entitlement to a disability rating for arthritis of the 
left knee higher than 10 percent.

(The claim of entitlement to an increased disability rating 
for service-connected degenerative disc disease of the lumbar 
spine is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Joseph E. Ford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 1999.  
A transcript of the hearing is associated with the veteran's 
claims folders.

In October 1999, the Board remanded this issue for further 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's internal derangement of the left knee is 
manifested by no more than mild impairment due to recurrent 
subluxation and lateral instability.

2.  The veteran's left knee arthritis is manifested by 
limitation of flexion, but flexion is not limited to less 
than 45 degrees.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for internal derangement of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a disability rating higher than 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected disabilities of the left knee.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The notice required by the VCAA and the implementing 
regulation, to include notice that the veteran should provide 
any pertinent evidence in his possession, was provided in 
June 2003 and April 2005 letters from the RO to the veteran 
and his representative.  The Board notes that, even though 
the letters requested a response within 30 days and 60 days 
respectively, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The 
veteran's Social Security Administration (SSA) disability 
records have also been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in March 2005.  There is 
no indication or reason to believe that the ultimate decision 
of the RO on the merits of the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

At the time the veteran perfected his appeal, he was assigned 
a single 10 percent rating for internal derangement of the 
left knee.  Subsequently, the RO assigned an increased 20 
percent rating for internal derangement and a separate 10 
percent rating for arthritis of the left knee.  While the 
veteran did not file a separate appeal as to the arthritis 
issue, this is not necessary.  VA's General Counsel held in 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability.  

While these issues arise from the same initial claim, they 
involve consideration of different rating criteria.  
Accordingly, the Board has addressed them separately below.

Internal Derangement

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides that knee impairment due 
to recurrent subluxation or lateral instability warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  

The Board notes that the veteran underwent a surgical 
debridement and repair of his torn left medial and lateral 
meniscus in February 2004.  The surgery was performed by the 
veteran's private physician, R.F., M.D.  A temporary 100 
percent rating was assigned from February 14, 2004, to April 
1, 2004, under 38 C.F.R. § 4.30.

Four months after surgery, the veteran was afforded a VA 
examination in June 2004.  The veteran complained at that 
time of giving way of the knee; he was wearing a knee brace 
and stated that he had used a cane and crutch in the past.  
However, the veteran denied any current dislocation or 
subluxation.  The examiner noted no abnormal movement of the 
knee on examination.  Standing and kneeling were noted as 
normal, although kneeling was difficult.  The examiner found 
the collateral ligaments to be stable to varus and valgus 
stress at both 0 and 30 degrees of flexion.  Anterior and 
posterior drawer tests were negative; McMurray's testing was 
also negative.  

On examination in March 2005, the veteran did not report any 
dislocation or recurrent subluxation of the left knee, and he 
stated that he no longer uses a knee brace.  The examiner 
found that the veteran's collateral ligaments were stable to 
varus and valgus stress at 30 and 90 degrees.  The veteran's 
anterior and posterior cruciate ligaments were found to be 
intact with normal anterior and posterior drawer signs, and a 
negative McMurray's test.  The recent clinical evidence is 
essentially negative with respect to subluxation and 
instability.  The Board can identify no basis to conclude 
that any currently present subluxation or lateral instability 
of the veteran's left knee is more than moderate.  

The veteran was also examined prior to his surgery, in July 
2000.  At that time, the veteran complained of intermittent 
buckling of the left knee.  Similarly, at the March 1999 
hearing, the veteran stated that his knee wobbles.  The July 
2000 VA examiner did find some laxity of the lateral joints, 
but described it as mild.  Other ligaments showed no laxity.  
The veteran stated that he only wore his knee brace as needed 
when he is doing activities that tend to increase knee pain.  
Thus, even prior to the veteran's knee surgery, the objective 
evidence does not show more than moderate recurrent 
subluxation and lateral instability.  

Clinical reports from the veteran's private physician, 
R.M.C., show that the veteran experienced pain and crepitance 
of the left knee.  The Board believes that such symptoms are 
more appropriately addressed in the context of arthritis.  
These records do not evidence more than moderate recurrent 
subluxation or lateral instability of the knee.  

In sum, none of the evidence demonstrates the presence of 
more than moderate recurrent subluxation or lateral 
instability.  Accordingly, a higher evaluation is not in 
order for this component of the veteran's left knee 
disability.  

Arthritis

The veteran is currently assigned a 10 percent disability 
rating for traumatic arthritis of the left knee.  Traumatic 
arthritis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code(s), a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

X-rays taken in July 2000, February 2003 and March 2005 
confirm the presence of arthritis in the left knee.  In 
addition, the veteran has been diagnosed with Grade III 
lateral compartment chondromalacia.  Because of the similar 
symptomatology, the Board has considered symptoms 
attributable to both diagnoses in the evaluation of the 
veteran's left knee arthritis.  

The most recent evaluation of the veteran's knee comes from 
the March 2005 VA examination.  Examination at that time 
revealed flexion to 103 degrees actively, and 100 degrees 
passively.  The veteran had full extension to 0 degrees.  
Such findings do not support a higher rating.  

With respect to the DeLuca factors, the March 2005 examiner 
reported that the veteran had normal strength with flexion 
and extension of the knee; and, on flexion, pain started at 
92 degrees.  There was no additional limitation in range of 
motion with repetition.  The veteran reported that the pain 
was sharp and averaged an 8 out of 10.  He reported that 
flare ups occurred twice per day with pain at 9 out of 10, 
but he is not additionally limited with the flare ups.  The 
examiner stated that the veteran does not appear to be 
significantly limited by his knee pain, as he is able to do 
the elliptical machine, but he is unable to stand or sit for 
prolonged periods.  While the veteran's pain is reported to 
be very intense, especially during flare-ups, even 
considering the more limited 92 degrees of knee flexion 
before onset of such intense pain, in light of the criteria 
set out above, a 20 percent rating is not warranted.  
Accordingly, the Board finds no basis to assign a higher 
disability evaluation on the basis of additional functional 
loss due to pain under 38 C.F.R. §§ 4.40 and 4.45 (2005).

Similar findings were reported on examination in June 2004.  
Extension was full to 0 degrees; flexion was to 92 degrees 
with pain starting at 88 degrees.  There was no fatigue or 
weakness on range of motion; however, there was notable 
crepitance and significant guarding of movement.  Pain was 
rated at 9 out of 10 on a daily basis.  The veteran did not 
report specific flare-ups, but stated that pain pretty much 
stayed at 9 all of the time.  However, he did report some 
weakness and stiffness in the mornings.  On examination, 
there was no weakness on flexion and extension of the knee, 
and motor strength was rated at 5 out of 5.  Based on such 
findings, in light of the rating criteria enumerated above, a 
20 percent rating is not warranted. 

On examination in July 2000, extension was measured to -10 
degrees and flexion to 115 degrees.  The veteran was reported 
to develop pain on knee flexion actively at 103 degrees, 
increasing to 115 degrees.  Pressure at the end of the range 
on the left also caused a significant increase in pain.  On 
resisted knee extension and flexion, the veteran complained 
of left knee pain.  Motor strength was described as normal in 
the knee extensors and knee flexors bilaterally.  The veteran 
stated that he had no pain at rest, but he does get pain in 
the left knee on sitting in a small car with hyperflexion of 
the knee.  On weightbearing, he had pain in the left knee 
which was constant at 5 to 8 out of 10 in intensity, 
increasing with squatting.  The pain also increased with 
twisting and kneeling.  There was no history of recent 
swelling of the knee. 

On examination in October 1996, range of motion was measured 
from 0 to 110 degrees with pain on extremes of flexion.  
Motor strength was 5 out of 5.  In August 1997, the veteran's 
private physician R.M.C., M.D. recorded range of flexion to 
110 degrees and full extension.  

Based on the objective clinical findings reported above, the 
Board can identify no basis for assigning a rating higher 
than 10 percent for limitation of motion of the left knee.  
Even considering symptoms of pain, weakness, fatiguability 
and incoordination associated with motion, the objective 
evidence demonstrates that the veteran has no limitation of 
extension of his left knee and the limitation of flexion of 
his left knee does not more nearly approximate limitation to 
30 degrees than limitation to 45 degrees.  

As discussed above, the Court has held that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca, 8 Vet. App. 202.  The Board has 
considered these provisions in connection with its evaluation 
as to whether Diagnostic Code 5260 or 5261 would provide a 
higher rating.  However, the veteran is currently rated under 
Diagnostic Code 5003 for arthritis, and, as compensable 
limitation of motion is not shown, he is assigned a 10 
percent rating based entirely on X-ray findings of arthritis 
and painful motion of the knee.  VAOPGCPREC 9-98 (August 14, 
1998).  Therefore, the De Luca factors have already been 
considered and included in the 10 percent rating assigned.  
The assignment of additional compensation under the De Luca 
provisions would essentially compensate the veteran twice for 
the same symptoms.  38 C.F.R. § 4.14 (2005).

The Board acknowledges that the veteran is in receipt of SSA 
disability compensation.  The SSA found that the veteran was 
suffering a severe musculoskeletal impairment along with a 
personality disorder.  However, the SSA determination took 
more than just the veteran's left knee into account.  It also 
considered other musculoskeletal disabilities, such as the 
veteran's back and right knee.  The findings of SSA do not 
provide an appropriate basis for awarding a higher rating.  
If the appellant has not met the requirements of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 or 5257 for an increased 
rating, he cannot short-circuit the entire VA regulatory 
scheme by relying on an unrelated determination made by 
another agency under a different statute.  Because service 
connection is a prerequisite for disability ratings under 
Title 38, but not for disability benefits under the Social 
Security Act, the disability "claim" in the two 
administrative proceedings is entirely different.  Although 
SSA determinations regarding disability may be relevant in VA 
disability determinations, they are not binding on the VA.  
Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  

The veteran also submitted a statement signed by several 
references, attesting to his unemployability due to his back 
and knee problems.  However, none of the individuals who 
signed the letter is identified as a medical professional, 
and therefore their opinions with respect to the veteran's 
ability to work due to a medical disability are not competent 
or probative evidence.

The Board also has considered the February 2004 finding of 
the veteran's private physician, R.F., M.D. after a 
debridement of the left knee, that the veteran's arthritis 
would necessitate a total knee replacement in the future.  In 
an April 2004 letter, he stated that the veteran is reaching 
maximum medical improvement and will sustain a 15 percent 
impairment to his left lower extremity based on arthroscopic 
findings.  He also stated that the veteran's knee will never 
really improve very much, and that he will need a total knee 
replacement sometime in the future.  

Such a finding indeed indicates that the veteran's arthritis 
is not improving, and can be expected to worsen in the 
future.  However, such a finding does not indicate that the 
veteran's current condition is somehow more severe than is 
reflected in the clinical findings.  The rating criteria for 
arthritis and limitation of motion are quite clear in what is 
required for an increased rating.  They provide specific 
measurements and do not incorporate estimations as to overall 
level of severity or projections as to future impairment.  In 
light of the relatively consistent measurements provided VA 
examiners, R.F.'s finding that a knee replacement is a likely 
requirement in the future, offered as it was without 
reference to the framework of the rating criteria, does not 
alter the Board's analysis.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994) [the Board's consideration of factors which 
are wholly outside the rating criteria provided by the 
regulations is error as a matter of law].

Along similar lines, the Board acknowledges a finding of the 
veteran's private physician R.M.C. that that the veteran had 
10 to 15 percent permanent partial impairment of his left 
lower extremity.  The Board simply has no basis on which to 
interpret such a finding with respect to the rating schedule.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected left knee 
symptomatology.  The Board has in fact discussed and 
evaluated his statements in conjunction with the medical 
evidence above.  However, to the extent that the veteran's 
statements indicate that his knee disabilities are more 
severe than is reflected in the objective medical evidence, 
the Board finds that the objective evidence outweighs his 
statements.  The veteran is competent to report his symptoms, 
however, like all evidence, his self reports must be 
evaluated in the light of the entire record.  



Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his left knee disabilities and that the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

A disability rating higher than 20 percent for internal 
derangement of the left knee is denied.

A disability rating higher than 10 percent for arthritis of 
the left knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


